EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Davidson G. Lucas on 24 UAG 22.

The application has been amended as follows:
Claim 14, line 8, “that mechanically attaches to the forward bolt and extends” has been replaced with --configured to engage with the forward bolt and that extends--.

--END OF AMENDMENT--

The above change was required after reconsideration of allowable subject matter based on the amendment filed 08 JUL 22.  Specifically, in the office action of 12 APR 22 claim 8 had been rejected while claim 19 indicated as allowable.  The singular difference between previous claims 1 and 14 being a barrel extension fairly taught in the art and claims 8 and 19 being otherwise identical, the indication of claim 19 as containing allowable subject matter was an oversight on the examiner’s behalf, for any inconvenience of which the examiner apologizes.  Support for the new language can be found in instant ¶ [0217], lines 3-4.
Should Applicant prefer other language, see ¶ 1, above.
Allowable Subject Matter
Claims 1-8 and 10-23 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of features including but not limited to:
(claim 1) a firearm operating system comprising: a forward bolt comprising an internal cavity; a carrier disposed on a rear side of the forward bolt, wherein the carrier comprises a cavity; a cam pin; a plurality of bearings; a bolt extension that mechanically attaches to the forward bolt and extends rearward from the forward bolt, the bolt extension being disposed rearward of a forward end of the carrier; a retracted configuration; and a deployed configuration, wherein: particularly, the bolt extension forms a continuous lower surface with the forward bolt; at least a portion of a forward section of the cam pin is disposed within the internal cavity of the forward bolt; at least a portion of a rear section of the short cam pin is disposed within the cavity of the carrier; and movement between the retracted configuration and the deployed configuration includes movement in a forward/aft direction of the short cam pin relative to the forward bolt and movement of the plurality of bearings;
(claim 14) a firearm operating system comprising: a forward bolt comprising an internal cavity; a carrier disposed on a rear side of the forward bolt, wherein the carrier comprises a cavity; a cam pin; a plurality of bearings; a barrel extension; particularly, a bolt extension configured to engage with the forward bolt and that extends rearward from the forward bolt such that the bolt extension is disposed rearward of a forward end of the carrier; a retracted configuration; and a deployed configuration, wherein: at least a portion of a forward section of the cam pin is disposed within the internal cavity of the forward bolt; at least a portion of a rear section of the cam pin is disposed within the cavity of the carrier; and movement between the retracted configuration and the deployed configuration includes movement of the plurality of bearings;
(claim 21) a firearm operating system comprising: a forward bolt comprising an internal cavity and at least one protrusion; a carrier disposed on a rear side of the forward bolt, wherein the carrier comprises a cavity and at least one corresponding protrusion; a cam pin; a plurality of bearings; a retracted configuration; and a deployed configuration, wherein: at least a portion of a forward section of the cam pin is disposed within the internal cavity of the forward bolt; at least a portion of a rear section of the cam pin is disposed within the cavity of the carrier; movement between the retracted configuration and the deployed configuration includes movement in a forward/aft direction of the cam pin relative to the forward bolt and movement of the plurality of bearings; particularly, when the forward bolt and carrier are in a first configuration relative to one another, the at least one protrusion of the forward bolt engages the at least one corresponding protrusion of the carrier to limit relative movement between the forward bolt and the carrier in the forward/aft direction; and, particularly, when the forward bolt and carrier are in a second configuration relative to one another, the at least one protrusion of the forward bolt is disengaged from the at least one corresponding protrusion of the carrier such that the forward bolt and the carrier not constrained relative to one another in the forward/aft direction;
(claim 22) a firearm operating system comprising: a forward bolt comprising an internal cavity; a cam pin comprising at least one connection feature, wherein the at least one connection feature is selected from the group of a slot or a lug; a carrier disposed on a rear side of the forward bolt, wherein the carrier comprises a cavity and at least one corresponding feature that engages the connection feature of the cam pin; a plurality of bearings; a retracted configuration; and a deployed configuration, wherein: at least a portion of a forward section of the cam pin is disposed within the internal cavity of the forward bolt; at least a portion of a rear section of the cam pin is disposed within the cavity of the carrier; movement between the retracted configuration and the deployed configuration includes movement in a forward/aft direction of the cam pin relative to the forward bolt and movement of the plurality of bearings; particularly, when the cam pin and carrier are in a first configuration relative to one another, the at least one connection feature engages the at least one corresponding feature to limit relative movement between the cam pin and the carrier in the forward/aft direction; and, particularly, when the cam pin and carrier are in a second configuration relative to one another, the at least one connection feature is disengaged from the at least one corresponding feature such that the cam pin and the carrier are not constrained relative to one another in the forward/aft direction; and,
(claim 23) a firearm operating system comprising: a forward bolt comprising an internal cavity; a carrier disposed on a rear side of the forward bolt, wherein the carrier comprises a cavity; a cam pin; a plurality of bearings; a barrel extension; at least one retaining rod that extends in a forward/aft direction such that each at least one retaining rod interfaces with one bearing of the plurality of bearings to limit movement of the bearing toward an extended configuration; a retracted configuration; and a deployed configuration, wherein: particularly, at least a portion of a forward section of the cam pin is disposed within the internal cavity of the forward bolt; particularly, at least a portion of a rear section of the cam pin is disposed within the cavity of the carrier; and, particularly, movement between the retracted configuration and the deployed configuration includes movement of the plurality of bearings.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
24-Aug-22